     Case 5:21-cv-00928-JWH-SHK Document 1 Filed 05/28/21 Page 1 of 9 Page ID #:1




 1    Todd M. Friedman (SBN 216752)
      LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 2    21550 W. Oxnard St. #780
 3    Woodland Hills, CA 91367
      Phone: 323-306-4234
 4
      Fax: 866-633-0228
 5    tfriedman@toddflaw.com
 6
      Attorney for Plaintiff
 7
 8                       UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
 9
10   DAWN WELLS, individually and on            )   Case No. 5:21-cv-00928
11   behalf of all others similarly situated,   )
                                                )   CLASS ACTION
12   Plaintiff,                                 )
13                                              )   COMPLAINT FOR VIOLATIONS
            vs.                                 )   OF:
14
                                                )
15   DEBT RECOVERY SOLUTIONS,                   )   (1) Federal Fair Debt Collection
16
     LLC,                                       )   Practices Act [15 U.S.C. §1692]
                                                )   (2) Rosenthal Fair Debt Collection
17   Defendant.                                 )   Practices Act [Cal. Civ. § 1788 et seq.]
18                                              )
                                                )   DEMAND FOR JURY TRIAL
19                                              )
20                                              )
21          Plaintiff, Dawn Wells (“Plaintiff”), individually, and on behalf of all others
22   similarly situated, alleges the following upon information and belief based upon
23   personal knowledge:
24                                NATURE OF THE CASE
25          1.    This is a class action brought on behalf of all consumer debtors who
26   received communications from Defendant in violation of the Federal Fair Debt
27   Collection Practices Act, 15 U.S.C. § 1692 et seq. (“FDCPA”).and the Rosenthal
28   Fair Debt Collection Practices Act, Cal. Civ. Code § 1788 et seq. (“RFDCPA”).


                                   CLASS ACTION COMPLAINT
                                              -1-
     Case 5:21-cv-00928-JWH-SHK Document 1 Filed 05/28/21 Page 2 of 9 Page ID #:2




 1                              JURISDICTION & VENUE
 2         2.     The Court has jurisdiction over Plaintiff’s FDCPA cause of action
 3   pursuant to 28 U.S.C. §1331, and supplemental jurisdiction over Plaintiff’s
 4   RFDCPA claim pursuant to 28 U.S.C. §1367.
 5         3.     Venue is proper in the Central District of California pursuant to 18
 6   U.S.C. § 1391(b) because Defendant does business in the Central District of
 7   California, and because Plaintiff is a resident of San Bernardino County, California,
 8   which is within the Central District of California.
 9                                        PARTIES
10         4.     Plaintiff, Dawn Wells (“Plaintiff”), is a natural person residing in San
11   Bernardino County, State of California who is obligated or allegedly obligated to
12   pay any debt, and from whom a debt collector seeks to collect a consumer debt
13   which is due and owing or alleged to be due and owing, thereby rendering her a
14   “consumer,” under the FDCPA, 15 U.S.C. §1692a(3), and a “debtor” under the
15   RFDCPA, Cal. Civ. Code §§1788.2(h).
16         5.     Defendant, Debt Recovery Solutions, LLC (“Defendant”), is a
17   company that uses any instrumentality of interstate commerce or the mails in its
18   business, the principal purpose of which is the collection of any debts; it also
19   regularly collects or attempts to collect, directly or indirectly, debts owed or due or
20   asserted to be owed or due another. Thus, Defendant is a “debt collector,” under
21   the FDCPA, 15 U.S.C. §1692(a)6. Defendant, in the ordinary course of business,
22   regularly, on behalf of itself or others, engages in debt collection, thereby
23   qualifying it as a “debt collector,” under the RFDCPA, Cal. Civ. Code
24   §1788.2(c).The debts Defendant attempted to collect from Plaintiff and the putative
25   class members qualify as “debt(s),” under the FDCPA, 5 U.S.C. §1692a(5), and as
26   “consumer debt(s),” under the RFDCPA, Cal. Civ. Code §1788.2(f).
27
28                              FACTUAL ALLEGATIONS


                                   CLASS ACTION COMPLAINT
                                              -2-
     Case 5:21-cv-00928-JWH-SHK Document 1 Filed 05/28/21 Page 3 of 9 Page ID #:3




 1         6.     On or about January 26, 2021, Plaintiff received a letter from
 2   Defendant attempting to collect an alleged outstanding debt.
 3         7.     The letter alleged that Plaintiff had an outstanding debt of 3309.04
 4   dollars, and that the original creditor of the alleged debt was “Installment Loan.”
 5         8.     Defendant’s identification of the original creditor as “Installment
 6   Loan” was deceptive and insufficient to inform Plaintiff as to who the original
 7   creditor was, or what the alleged debt is for.
 8         8.     The letter further informed Plaintiff that if she paid Defendant 1654.52
 9   dollars before March 20, 2021, it would close her account and consider the matter
10   resolved.
11         9.     Defendant’s conduct violated the FDCPA and the RFDCPA in
12   multiple ways, including but not limited to:
13
14                a. Falsely representing the character, amount, or legal status of
15                   Plaintiff’s debt (15 U.S.C. §1692e(2)(A));
16
17                b. Falsely representing to Plaintiff that services were rendered or that
18                   compensation maybe lawfully received by Defendant for
19                   collection of Plaintiff’s debt (15 U.S.C. §1692e(2)(B));
20
21                c. Using false representations and deceptive practices in connection
22                   with collection of an alleged debt from Plaintiff (15 U.S.C.
23                   §1692e(10));
24
25         10.    The letter also failed to notify Plaintiff of her debtor rights as required
26   by the Rosenthal Fair Debt Collection Practices Act and Fair Debt Collection
27   Practices Act. In particular, the letter failed to provide the disclosure required by
28   Cal. Civ. § 1812.700(a)).


                                   CLASS ACTION COMPLAINT
                                              -3-
     Case 5:21-cv-00928-JWH-SHK Document 1 Filed 05/28/21 Page 4 of 9 Page ID #:4




 1
 2                                CLASS ALLEGATIONS
 3         11.    Plaintiff brings this action pursuant to Code of Civil Procedure section
 4   382 and/or other applicable law on behalf of herself and all others similarly
 5   situated, as a member of the proposed class (hereafter the “Classes”) defined as
 6   follows:
 7
                  Class One: All persons in California who received a
 8                letter from Defendant within one (1) calendar year from
 9                the filing of the instant complaint wherein Defendant did
                  not provide notice to the debtor of debtor rights as
10
                  required by Cal. Civ. Code §1812.700(a); and
11                Class Two: All persons within the United States, except
12
                  the state of California, who received a letter from
                  Defendant within one (1) calendar year from the filing of
13                the instant complaint wherein Defendant did not provide
14                notice to the debtor of debtor rights as required by Cal.
                  Civ. Code §1812.700(a); and
15
16         12.    Specifically excluded from the proposed Classes are Defendant; any

17   entities in which Defendant has a controlling interest; and the employees, officers,

18   directors, affiliates, legal representatives, subsidiaries, and affiliates of Defendant.

19   The Classes’ claims are based on the RFDCPA, Cal. Civ. § 1788 et seq. and 15

20   U.S.C. §1692, et seq.

21         13.    This action is brought and may be properly maintained as a class

22   action. This action satisfies the numerosity, typicality, adequacy, predominance

23   and superiority requirements for a class action.

24         14.    The Classes are so numerous that the individual joinder of all of its

25   members is impractical. While the exact number and identities of the members of

26   the Classes are unknown to Plaintiff at this time and can only be ascertained

27   through appropriate discovery, Plaintiff is informed and believes and thereon

28   alleges that the Classes include thousands of members. Plaintiff alleges that the



                                   CLASS ACTION COMPLAINT
                                              -4-
     Case 5:21-cv-00928-JWH-SHK Document 1 Filed 05/28/21 Page 5 of 9 Page ID #:5




 1   members of the Classes may be ascertained by the records maintained by
 2   Defendant.
 3         15.    Common questions of fact and law exist as to all members of the
 4   Classes which predominate over any questions affecting only individual members
 5   of the Classes. These common legal and factual questions, which do not vary
 6   between members of the Classes, and which may be determined without reference
 7   to the individual circumstances of any of the members of the Classes, include, but
 8   are not limited to, the following:
 9                a.     Whether Defendant has a policy of communicating with
10   California residents in connection with the collection of an alleged debt wherein
11   Defendant failed to provide notice to the debtor of debtor rights;
12                b.     Whether Defendant has communicated with California
13   residents in connection with the collection of an alleged debt wherein Defendant
14   has failed to provide notice to the debtor of debtor rights; and
15                c.     The nature and extent of damages and other remedies to which
16   the conduct of Defendant entitles the members of the Classes.
17         16.    Plaintiff is asserting claims that are typical of the Classes because
18   every other member of the Classes, like Plaintiff, were exposed to virtually
19   identical conduct and are entitled to statutory damages up to $1,000.00 in addition
20   to actual damages and reasonable attorneys’ fees and costs pursuant to Cal. Civ. §
21   1788.30.
22         17.    Plaintiff will fairly and adequately protect the interests of the members
23   of the Classes. Plaintiff has retained attorneys experienced in the prosecution of
24   class actions.
25         18.    A class action is superior to other available methods of fair and
26   efficient adjudication of this controversy, since individual litigation of the claims
27   of all members of the Classes is impracticable. Even if every member of the
28   Classes could afford individual litigation, the court system could not. It would be


                                   CLASS ACTION COMPLAINT
                                              -5-
     Case 5:21-cv-00928-JWH-SHK Document 1 Filed 05/28/21 Page 6 of 9 Page ID #:6




 1   unduly burdensome to the courts in which individual litigation of numerous issues
 2   would proceed. Individualized litigation would also present the potential for
 3   varying, inconsistent, or contradictory judgments and would magnify the delay and
 4   expense to all parties and to the court system resulting from multiple trials of the
 5   same complex factual issues. By contrast, the conduct of this action as a class
 6   action presents fewer management difficulties, conserves the resources of the
 7   parties and of the court system, and protects the rights of each of the members of
 8   the Classes.
 9          19.     The prosecution of separate actions by thousands of individual
10   members of the Classes would also create the risk of inconsistent or varying
11   adjudications with respect to, among other things, the need for and the nature of
12   proper disclosures which Defendant must provide to all members of the Classes
13   when attempting to collect alleged debts.
14          20.     The prosecution of separate actions by individual members of the
15   Classes would create a risk of adjudications with respect to them that would, as a
16   practical matter, be dispositive of the interests of the other members of the Classes
17   who are not parties to such adjudications or that would substantially impair or
18   impede the ability of such non-party members of the California Classes to protect
19   their interests.
20          21.     Defendant has acted or refused to act in respects generally applicable
21   to the Classes, thereby making appropriate final and injunctive relief with regard
22   to the members of the Classes as a whole.
23                            COUNT I: VIOLATION OF THE
24                      FAIR DEBT COLLECTION PRACTICES ACT
25          22.     Plaintiff incorporates by reference the preceding paragraphs of this
26   Complaint.
27          23.     A debt collector may not fail to provide notice to the debtor of debtor
28   rights. (Cal. Civ. § 1812.700).


                                    CLASS ACTION COMPLAINT
                                               -6-
     Case 5:21-cv-00928-JWH-SHK Document 1 Filed 05/28/21 Page 7 of 9 Page ID #:7




 1         24.      As a direct proximate result of Defendant’s conduct, Plaintiff and the
 2   Class have suffered actual damages and other harm, thereby entitling them to seek
 3   statutory damages in the amount of $1,000.00 each, in addition to reasonably
 4   incurred attorney’s fees and costs. 15 U.S.C. §1692k(a)(1)-(3).
 5                                    Prayer for Damages
 6         Wherefore, Plaintiff respectfully requests the Court grant Plaintiff and the
 7   Class members the following relief against Defendant:
 8               1. That this action be certified as a class action on behalf of The Class
 9                  and Plaintiff be appointed as the representative of The Class;
10               2. For statutory damages of $1,000.00 for Plaintiff, and for members of
11                  the classes, the lesser of 1% of Defendant’s net worth or $500,000.00
12               3. For actual damages according to proof;
13               4. For reasonable attorneys’ fees and costs of suit;
14               5. For prejudgment interest at the legal rate; and
15               6. For such further relief as this Court deems necessary, just, and proper.
16
17                      COUNT II: VIOLATION OF ROSENTHAL
18                    FAIR DEBT COLLECTION PRACTICES ACT
19         25.      Plaintiff incorporates by reference the preceding paragraphs of this
20   Complaint.
21         26.      Cal. Civ. §1788.17 mandates that every debt collector collecting or
22   attempting to collect a consumer debt shall comply with the provisions of Sections
23   1692b to 1692j, inclusive, of, and shall be subject to the remedies in Section 1692k
24   of, Title 15 of the United States Code statutory regulations contained within the
25   FDCPA, 15 U.S.C. 1692, et seq.
26         27.      Based upon the foregoing, Defendant’s conduct violated the RFDCPA
27   in multiple ways, including but not limited to:
28



                                    CLASS ACTION COMPLAINT
                                               -7-
     Case 5:21-cv-00928-JWH-SHK Document 1 Filed 05/28/21 Page 8 of 9 Page ID #:8




 1               a) In addition to the requirements imposed by Article 2 (commencing
                    with Section 1788.10) of Title 1.6C, third-party debt collectors subject
 2                  to the federal Fair Debt Collection Practices Act (15 U.S.C. Sec. 1692
 3                  et seq.) shall provide a notice to debtors that shall include the
                    following description of debtor rights: "The state Rosenthal Fair Debt
 4
                    Collection Practices Act and the federal Fair Debt Collection Practices
 5                  Act require that, except under unusual circumstances, collectors may
 6
                    not contact you before 8 a.m. or after 9 p.m. They may not harass you
                    by using threats of violence or arrest or by using obscene
 7                  language. Collectors may not use false or misleading statements or
 8                  call you at work if they know or have reason to know that you may
                    not receive personal calls at work. For the most part, collectors may
 9
                    not tell another person, other than your attorney or spouse, about your
10                  debt. Collectors may contact another person to confirm your location
                    or enforce a judgment. For more information about debt collection
11
                    activities, you may contact the Federal Trade Commission at 1-877-
12                  FTC-HELP or www.ftc.gov." (Cal. Civ. § 1812.700(a)); and
13
                 b) The notice shall be included with the first written notice initially
14                  addressed to a California address of a debtor in connection with
15                  collecting the debt by the third-party debt collector (Cal. Civ. §
                    1812.700(b)).
16
           28.      Plaintiff alleges that to the extent that Defendant’s actions, counted
17
     above, violated the RFDCPA, those actions were done knowingly and willfully
18
           29.      As a direct and proximate result of Defendant’s violations of Cal. Civ.
19
     § 1788 et seq., Plaintiff and the members of the Classes have suffered injury, and
20
     may recover from Defendant one thousand dollars ($1,000.00) in statutory
21
     damages in addition to actual damages and reasonable attorneys’ fees and costs
22
     pursuant to Cal. Civ. § 1788.30.
23
           30.      The violations of Cal. Civ. § 1788 et seq. described herein present a
24
     continuing threat to members of the Classes and members of the general public in
25
     that Plaintiff is informed and believes and thereon alleges that Defendant continues
26
     to engage in these practices, and will not cease doing so unless and until forced to
27
     do so by this Court.
28



                                     CLASS ACTION COMPLAINT
                                                -8-
     Case 5:21-cv-00928-JWH-SHK Document 1 Filed 05/28/21 Page 9 of 9 Page ID #:9




 1                              PRAYER FOR RELIEF
 2         Wherefore, Plaintiff respectfully requests the Court grant Plaintiff and The
 3   Class members the following relief against Defendant:
 4            1. That this action be certified as a class action on behalf of The Class
 5               and Plaintiff be appointed as the representative of The Class;
 6            2. For statutory damages of $1,000.00 for Plaintiff and for members of
 7
                 the classes, the lesser of 1% of Defendant’s net worth or
 8
                 $500,000.00For actual damages according to proof;
 9
              3. For reasonable attorneys’ fees and costs of suit;
10
              4. For prejudgment interest at the legal rate; and
11
              5. For such further relief as this Court deems necessary, just, and proper.
12
13
                             DEMAND FOR JURY TRIAL
14
            Plaintiff demands a trial by jury of each and every claim so triable.
15
16
     Respectfully submitted this 28th of May, 2021.
17
18
                                           By: /s/Todd M. Friedman
19                                         Todd M. Friedman
20                                         LAW OFFICES OF TODD M. FRIEDMAN, P.C.
                                           Attorney for Plaintiff
21
22
23
24
25
26
27
28



                                 CLASS ACTION COMPLAINT
                                            -9-
